Citation Nr: 0121132	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to compensable disability evaluation for the 
postoperative residuals of left subtalar fusion, arthritis 
(traumatic).

3.  Entitlement to a compensable disability evaluation for 
left knee patellofemoral chondritis.

4.  Entitlement to an increased evaluation for lumbar 
paravertebral fibromyositis and herniated nucleus pulposus, 
L5-S1, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for the 
postoperative residuals of right knee arthroscopy and right 
medial meniscus tear, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty for training from November 1978 
until March 1977 and active service from August 1978 until 
April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).  

The question of entitlement to service connection for 
arthritis of the knees is remanded as discussed below.


FINDINGS OF FACT

1.  The left ankle disability does not result in function 
loss.

2.  The veteran has a tender scar as a result of the surgery 
to the left ankle.

3.  The left knee disability residuals are manifested 
primarily by subjective complaints of pain; without evidence 
of limitation of motion, crepitance, swelling, tenderness, 
ligamentous laxity, soft tissue abnormalities or other 
findings productive of slight disability.

4.  The veteran's service-connected low back disorder is 
manifested by subjective complaints of pain, without 
neurological deficits, atrophy in the lower extremities, 
fixed deformities, or complete bony fixation or lumbar 
ankylosis; it is productive of not more than severe 
intervertebral disc syndrome.

5.  The right knee disability is productive of not more than 
slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of a left ankle injury are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), Part 4, Diagnostic Codes 
5003, 5271 (2000).

2.  A separate 10 percent rating for a tender scar on the 
left ankle is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, Diagnostic Code 7804 (2000).

3.  The criteria for a compensable evaluation for left knee 
patellofemoral chondritis are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, 
Diagnostic Code 5257 (2000).

4.  The criteria for the assignment of a disability 
evaluation, in excess of 40 percent, for lumbar paravertebral 
fibromyositis and herniated nucleus pulposus, L5-S1, are not 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5293 (2000).

5.  The criteria for the assignment of a disability 
evaluation, in excess of 10 percent for the postoperative 
residuals of right knee arthroscopy and right medial meniscus 
tear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5259 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106 475, 114 Stat. 2096 
(2000) was enacted, which provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist veterans in the development of 
their claims.  Upon careful review of the claims folder the 
Board finds that all required notice and development action 
specified in this new statute have been complied with during 
the pendency of the current appeal.  

Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, satisfy the requirement at 
§ 5103 of the new statute and that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claims.  

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) have also been 
fulfilled and that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  VA has accorded the veteran an 
examination in relation to his claim and he has not indicated 
that the disabilities have increased in severity since the 
last examination.  The RO has advised the veteran of the 
evidence necessary to complete his claims, and there does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claims.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claims.  

Disability evaluations are administered under a Schedule for 
Rating Disabilities that is found in 38 C.F.R. Part 4 and is 
designed to compensate a veteran for the average impairment 
in earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history.  
38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  

It is noted that the examiner at the veteran's July 1998 VA 
examination reported that the veteran's claims folder was not 
reviewed.  Although the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the primary concern in a claim 
for an increased evaluation for a service-connected 
disability is the present level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran for the 
most part reported his history accurately at this 
examination.  Consequently, the Board finds no prejudice to 
the veteran due to the unavailability of the claims folder to 
the examiner in this instance.  

In considering the disabilities below, the Board must discuss 
the impact of pain and other factors as set forth in 
38 C.F.R. §§ 4.40 and 4.45, that is, pain on motion, 
incoordination, weakened movement, excess fatigability, or 
any of the other factors in 38 C.F.R. § 4.45.  These include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
impaired ability to execute skilled movements smoothly; and 
swelling, deformity or atrophy of disuse.  If the veteran 
experiences any of these factors, the Board is to discuss 
whether any of these factors entitle the veteran to a 
compensable rating under any of the diagnostic codes in the 
rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.

Left Ankle

The service medical records relate that in September 1978, 
the veteran received treatment for an os calis fracture and 
in March 1986 for a fracture of the posterior process of the 
talus of the left foot.  In May 1990, subtalar fusion of the 
left ankle was performed.  The postoperative diagnosis was 
subtalar arthritis (traumatic).  A September 1997 Board 
decision granted service connection for the postoperative 
residuals of a left subtalar fusion.  A January 1998 rating 
action effectuated the increase and a noncompensable 
evaluation was assigned, effective May 1990.  

The severity of a disability from an injury of the ankle is 
rated by application of the criteria in Diagnostic Code 5271.  
Under Diagnostic Code 5271, limitation of motion in an ankle 
is rated 20 percent when marked and 10 percent when moderate.  
Under Diagnostic Code 5010, disability of a joint due to 
post-traumatic arthritis is rated based on limitation of 
motion of the joint.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

A July 1998 VA examination indicates that the veteran had 
full range of motion, which would be noncompensable.  
Further, the record does not show that the veteran 
experiences pain, incoordination, weakened movement, or 
excess fatigability due to his left ankle.  At the July 1998 
VA examination, the veteran indicated that he had no pain.  
He also indicated that he there were no episodes of 
dislocation.  The examiner reported that there was no 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, crepitation, abnormal movement or 
guarding of the left ankle.  The record does not reflect that 
the veteran has alleged or shown impaired ability to execute 
skilled movements smoothly, deformity, or atrophy of disuse.  
This disability has not been shown to interfere with his gait 
or his ability to stand.  As residual physical findings are 
not shown, even with consideration of 38 C.F.R. §§ 4.7 and 
4.40, a compensable evaluation for left ankle disability is 
not warranted.

Other diagnostic codes relate to the ankle.  Impairment of 
the tibia and fibula of either leg warrants a 10 percent 
evaluation when the disability results in malunion with 
slight knee or ankle disability.  38 C.F.R. § 4.71a, Code 
5262.  Further, a rating greater than the zero percent rating 
now assigned is warranted for ankylosis of the ankle 
(Diagnostic Code 5270); ankylosis of the subastragalar or 
tarsal joint in poor weight bearing position (Diagnostic Code 
5272), malunion of os calcis or astragalus with marked 
deformity (Diagnostic Code 5273); and for astragalectomy 
(Diagnostic Code 5274).  As the evidence does not show 
malunion of the os calcis or astragalus or impairment of the 
tibia and fibula diagnostic codes 5273 and 5262 are not 
applicable.  Likewise diagnostic codes 5274, 5270 and 5272 
are not applicable as the evidence does not show an 
astragalectomy of the right ankle or ankylosis of the ankle, 
or of the subastragalar or tarsal joint. 

The post service medical records indicate that the veteran 
had residual surgical scarring from his subtalar fusion.  A 
veteran can receive separate disability ratings unless the 
conditions constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  Residual superficial 
scarring resulting from the injury must be poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. § 4.117, 
Diagnostic Codes 7803, 7804.  Scars, other than disfiguring 
facial scars, residuals of second or third degree burns, or 
scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The 1998 VA examination report indicates that the residual 
scar from the veteran's left ankle surgery was tender.  As 
the scar is a separate and distinct manifestation, it may be 
rated separately, warranting a 10 percent rating under Code 
7804.  However, as the scar is not a result of burns, does 
not impair any function of the ankle, and is not poorly 
nourished or ulcerated, a higher or additional rating is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7805.

Left Knee

Service medical records relate that the veteran began 
complaints of left knee pain in May 1984.  An arthrogram was 
considered negative.  In September 1984, he was treated for 
chondromalacia of the left knee.  Post service VA X-rays 
studies of the knees in July 1986 were negative.  Further, 
there was no abnormality of the left knee noted on 
examination.  Based on inservice treatment as well as VA 
examination report the RO granted service connection in 
October 1986 for left knee patellofemoral chondritis and 
assigned a noncompensable evaluation, effective from April 
1986.  

An April 1990 private arthrogram disclosed a tear of the 
anterior horn of the medial meniscus.  Private magnetic 
resonance imaging (MRI) dated in March 1994 revealed a 
lateral meniscus tear.  The medial meniscus was normal.  A VA 
examiner in July 1994 determined that the lateral meniscus 
tear was unrelated to the veteran's service connected left 
knee patellofemoral chondritis.  

The RO assigned the noncompensable disability evaluation 
under Diagnostic Code 5257, which refers to other impairment 
of the knee.  Under this diagnostic code, slight recurrent 
subluxation or lateral instability is reflected by a 10 
percent disability rating.  Moderate recurrent subluxation or 
lateral instability is indicative of a 20 percent disability 
evaluation.  A 30 percent rating is for severe impairment.  
The most recent VA examination report failed to show evidence 
of instability or subluxation of the left knee.  

At the July 1998 VA examination, the veteran referred to 
occasional pain inside the bones of the knees associated with 
loss of strength.  Before a compensable evaluation for the 
left knee can be assigned on the basis of dysfunction from 
pain, there must be satisfactory evidence of functional 
disability.  However, all of the physical findings referable 
to the knee have been very close to normal.  No subluxation, 
lateral instability, crepitus, warmth, or other sign of 
objective abnormality has been shown in the report of the 
July 1998 examination, despite a comprehensive study.  The 
examination report shows that he had full range of motion of 
the left knee.  There was no evidence of painful motion, 
edema, effusion, instability, weakness, redness, heat, 
crepitation, abnormal movement or guarding of the left knee.  
Moreover, there is no reported evidence of an abnormal gait.  
Consequently, the schedule does not support an increased 
rating on this basis.  

Lumbar Spine Disability

A review of the veteran's service medical records shows that 
he received treatment for low back pain throughout service.  
VA examination in July 1986 revealed lumbar lordosis with 
tenderness, moderate spasm, and tender fibrotic nodules in 
the lumbar paravertebral muscles.  There was no limitation of 
motion.  Based on service medical records and the July 1986 
VA examination, the RO in October 1986 granted service 
connection for degenerative disc disease of the lumbosacral 
spine with arthritis.  A 10 percent rating was assigned.  

An April 1989 private computerized tomography (CT) scan 
revealed central left disc herniation at the L5-S1 level and 
central disc herniation at the L4-5 level.  A June 1990 
private CT scan confirmed those findings.  A June 1991 rating 
action increased the evaluation to 20 percent disabling.  A 
September 1997 Board decision found that evidence of 
paravertebral spasms was consistent with severe disability.  
A January 1998 rating assigned the 40 percent disability 
evaluation from May 1990.  

Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated 20 percent when moderate, with recurring attacks; 40 
percent when severe, with recurring attacks and intermittent 
relief; and 60 percent when pronounced, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293.  

The current medical evidence concerning the level of the 
veteran's back disability does not support the assignment of 
a higher disability evaluation.  The Board agrees that there 
was some evidence of sensory deficits as confirmed by VA 
neurological studies.  Further, the veteran reported that he 
continued to work as a parcel postman with low back pain.  In 
regard to his daily activities, he is unable to run, play 
basketball, or do daily chores.  On VA neurological 
examination in July 1998, he had diminished pinprick and 
smooth sensation on the left foot S1 dematomes.  

However, the veteran is appropriately rated for his 
disability.  According to the July 1998 VA examination 
report, which is the most recent evidence of record, he does 
not have persistent symptoms compatible with pronounced 
intervertebral disc syndrome, such as sciatic neuropathy or 
demonstrable muscle spasm.  Although there was evidence of 
deficits in the sensory examination in the left foot, the 
motor examination was essentially intact, and reflexes were 
symmetric.  Knee and ankle jerks were 2+ and symmetrical.  
Moreover, straight leg raising was possible to 90 degrees, 
bilaterally.  The Lasegue's sign in both legs was 90 degrees.  
Notably, the examiner commented that he was unable to find 
evidence of muscle spasm.  The veteran had a normal gait 
cycle.  The complaints and findings recorded during this 
period are consistent with not more than severe 
intervertebral disc syndrome.  Consequently, the Board finds 
that a rating higher than 40 percent is not supported by the 
evidence.

The Board also considered functional loss due to pain.  On 
physical examination, his range of motion was as follows: 
flexion was 50 degrees, extension to 20 degrees, rotation to 
the right was 40 degrees and rotation to the left was 40 
degrees, right lateral flexion was 40 degrees and left 
lateral flexion was 35 degrees.  The examiner noted there was 
mild objective evidence of painful motion in all movements of 
the lumbar spine.  While these findings indicate a decreased 
range of motion of the lumbar spine, the rating of 40 percent 
adequately compensates the veteran for his total functional 
impairment, including that due to the pain produced by his 
low back disorder.  There is no showing that any pain or 
other functional loss that the veteran might have is not 
contemplated in the rating now assigned.  There was no 
indication of atrophy, weakness of the legs, postural 
abnormalities, or fixed deformities.  The functional 
impairment due to limited motion is included in the criteria 
for the diagnostic code under which this rating is assigned, 
and there is no objective evidence of excess fatigability, 
incoordination, or other manifestations that might 
demonstrate additional functional impairment.

Right Knee

Service medical records relate that the veteran was treated 
for right knee pain throughout service beginning in August 
1980.  Post service VA examination in July 1986 revealed 
lateral tilting of the right patella, crepitus and 
tenderness. the diagnosis was patellofemoral chondritis.  
Arthroscopy of the right knee performed in January 1990 
disclosed a torn lateral meniscus.  The postoperative report 
shows synovial plica was excised and the patella was debrided 
for chondromalacia.  A March 1994 private MRI revealed right 
medial and lateral meniscus tears.  Based on inservice 
treatment as well as VA examination report, the Board granted 
service connection in September 1997 for the postoperative 
residuals of right knee arthroscopy and right medial meniscus 
tear.  A January 1998 rating action assigned a 10 percent 
evaluation, effective from May 1990.  

Diagnostic Code 5259, which refers to removal of semilunar 
cartilage of the knee, provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage.  As the 
veteran is currently rated 10 percent this diagnostic code 
does not provide for a higher rating.  Regardless, the July 
1998 VA examination shows that the veteran had pain free full 
range of motion of the right knee. 

The Board also analyzed whether separate, compensable ratings 
should be assigned under any other diagnostic code for the 
right knee, that is, Diagnostic Codes 5256, 5257, 5258, 5260, 
5261, 5262, and 5263.  Not all of these diagnostic codes are 
appropriate for application in this case.  The veteran's 
right knee disability cannot be rated under Diagnostic Code 
5256, as it does not exhibit ankylosis.  He cannot be rated 
under Diagnostic Code 5258, as his disability does not 
involve dislocated semilunar cartilage, or "locking".  
There is no limitation of flexion or extension, so a 
separate, compensable rating is not warranted under either 
Diagnostic Code 5261 or 5260.   A separate 10 percent rating 
is not warranted under Diagnostic Code 5257, as there is no 
evidence of instability or subluxation.  Diagnostic Code 
5262, for impairment of the tibia and fibula, and Diagnostic 
Code 5263, for genu recurvatum, are not applicable because it 
is neither contended nor shown by the evidence of record that 
such manifestations are related to the service-connected knee 
disability at issue.

As the veteran underwent surgery on the right knee after 
service the Board has also considered whether the surgical 
scars warrant separate compensable evaluations.  The record 
as a whole does not show that the post surgical scars 
themselves are productive of any functional impairment or 
otherwise disabling.  The claims file does not indicate that 
the veteran has ever complained of disability related to 
these scars.  As the scars themselves have not been shown to 
result in disability, a separate rating is not warranted.  
See Esteban, supra.

As noted, the veteran has received the maximum allowable 
rating under diagnostic code 5259.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), it was held that the Board must address 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) if there is evidence of "exceptional or 
unusual" factors indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to disability, regardless of the fact 
that a veteran may have received the maximum schedular 
rating.  Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  There is no 
competent evidence of record demonstrating that any of his 
service-connected disabilities, including the right knee 
disability, markedly interferes with employment.  

In regards to industrial impairment, the veteran works as 
mail carrier for the Postal Service.  At the July 1998 VA 
examination, he reported that he used all his sick and annual 
leave because of his back disability.  Importantly, however, 
he did not give specific details of how his disability 
affected his work.  While the veteran reported that he is 
limited in his physical capabilities, there is no objective 
evidence that he has missed an inordinate amount of time from 
work or that the disabilities interfere with his employment 
in a way that is not contemplated by the schedular 
evaluations assigned.  The veteran has not produced any 
documentation pertaining to his work performance as a parcel 
postman.  Moreover, a review of the claims file does not show 
that his service-connected disabilities have resulted in 
hospitalization.  I find that reported objective findings are 
consistent with the evaluations assigned and the veteran is 
adequately compensated.  Neither his statements nor the 
medical records indicate that the disability warrants the 
assignment of an extraschedular evaluation.


ORDER

An increased rating for a left ankle disability is denied.

A separate 10 percent rating is granted for a tender scar of 
the left ankle, subject to controlling regulations governing 
the payment of monetary benefits.

A compensable rating for left knee patellofemoral chondritis 
is denied.

An increased evaluation for lumbar paravertebral 
fibromyositis and herniated nucleus pulposus, L5-S1, is 
denied.

An increased evaluation for the postoperative residuals of 
right knee arthroscopy and right medial meniscus tear, is 
denied.



REMAND

The RO denied separate ratings - that is, service connection 
-- for arthritis of both knees.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

